Case 2:20-cv-02220-DSF-RAO Document 15 Filed 06/04/20 Page 1 of 1 Page ID #:56

                                                                                        JS-6
   1
   2
   3
   4
   5                             UNITED STATES DISTRICT COURT
   6               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   7
  8 ARRIVE ENTERPRISES LLC, a                        Case No. 2:20-CV-02220-DSF-RAO
    Delaware Limited Liability Company,
  9                                                  ORDER GRANTING
               Plaintiff,                            STIPULATION OF DISMISSAL
 10
         v.
 11                                                  The Honorable Dale S. Fischer
    ARRIVE PROPERTY & VACATION
 12 MANAGEMENT a/k/a THE
    RESIDENCES OF ARRIVE and a/k/a
 13 THE ARRIVE PRIVATE
    RESIDENCES, BRIDGEONE
 14 PARTNERS, LLC, and DOES 1 to 10,
 15                      Defendants.
 16
 17             Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, this action
 18 is hereby dismissed in its entirety as to all parties and all causes of action, with
 19 prejudice. Each of the parties herein shall bear its own costs, expenses and
 20 attorneys’ fees associated with this action. Though dismissed, the Court retains
 21 jurisdiction to address any issues that may arise under the parties’ agreement.
 22             IT IS SO ORDERED.
 23    DATED: June 4, 2020
 24
                                                Honorable Dale S. Fischer
 25                                             UNITED STATES DISTRICT JUDGE
 26
 27
 28

                                                  -1-               Case No.: 2:20-CV-02220-DSF-RAO
       SMRH:4836-1400-3645.1                            ORDER GRANTING STIPULATION OF DISMISSAL
